t c summary opinion united_states tax_court carolyn a glenn petitioner v commissioner of internal revenue respondent docket no 9199-04s filed date saul r sodos for petitioner tom d yang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in the joint federal_income_tax of petitioner and petitioner’s former spouse timothy j glenn mr glenn and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 for the taxable_year after concessions the issue for decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability for the tax_deficiency and accuracy-related_penalty pursuant to sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hoffman estates illinois on the date the petition was filed in this case 1timothy j glenn’s case at docket no 7249-04s was tried consecutively with petitioner’s case on this court’s chicago illinois session beginning date these cases were not consolidated because of an objection by petitioner 2a joint notice_of_deficiency was mailed to petitioner and mr glenn on date mr glenn filed a timely petition with this court on date at docket no 7249-04s seeking a redetermination of the deficiency relating to the additional tax under sec_72 and the accuracy-related_penalty pursuant to sec_6662 petitioner filed her petition on date this court has no jurisdiction to redetermine the deficiency related to the additional tax under sec_72 nor the accuracy- related penalty pursuant to sec_6662 as to petitioner’s petition because the petition for such redetermination would be untimely petitioner and mr glenn were married on date for taxable_year petitioner and mr glenn filed a timely joint federal_income_tax return during the year in issue petitioner and mr glenn were married and resided in the same household however they occupied separate rooms in the household their federal_income_tax return was signed and dated by both of them on date petitioner and mr glenn executed the return voluntarily petitioner had filed for divorce from mr glenn in october of they were divorced on date their judgment for dissolution of marriage provided that each party shall be responsible for the payment of all credit card bills and all other debts in his or her name alone each shall hold the other harmless and indemnify the other from the respective indebtedness however the judgment for dissolution of marriage did not address payment of joint liabilities on their jointly filed tax_return petitioner and mr glenn reported wage income of dollar_figure interest_income of dollar_figure and total pension and annuity income of dollar_figure petitioner and mr glenn reported adjusted_gross_income of dollar_figure and claimed deductions of dollar_figure on schedule a itemized_deductions their income_tax return reported a total_tax of dollar_figure and a net amount owed of dollar_figure after reducing their total_tax by the amount of income_tax withheld 3this amount is rounded to the nearest dollar during the taxable_year mr glenn earned wages from two sources dollar_figure from ceridian corp from which dollar_figure of federal_income_tax was withheld and dollar_figure from kronos inc from which dollar_figure of federal_income_tax was withheld during the taxable_year petitioner earned wages of dollar_figure from community unit school district and federal_income_tax of dollar_figure was withheld also during the tax_year petitioner and mr glenn received pension and annuity income of dollar_figure from mr glenn’s sec_401 plan account held by fidelity investments from which dollar_figure of federal_income_tax was withheld the dollar_figure petitioner and mr glenn reported as pension and annuity income during the taxable_year was a distribution from mr glenn’s sec_401 plan maintained by his employer kronos inc through t rowe price mr glenn had been employed at kronos inc since this distribution was made approximately in june of mr glenn’s reasons for requesting the distribution were that he was leaving kronos inc and he and petitioner were considering divorce and wanted to pay off outstanding bills to make their divorce as simple as possible mr glenn received a check from fidelity investments in the amount of dollar_figure in august of mr glenn deposited dollar_figure into his and petitioner’s joint checking account with harris trust savings bank mr glenn could not recall why the whole amount of dollar_figure was not deposited in the joint checking account petitioner and mr glenn had opened this joint checking account before mr glenn also deposited his paychecks in the joint checking account however petitioner did not deposit her paychecks into the joint checking account instead she had a separate personal checking account where she deposited her paychecks during the period from july through date mr glenn wrote checks totaling dollar_figure drawn on the harris trust savings bank joint checking account as follows 4this amount represents the total sec_401 distribution of dollar_figure less federal_income_tax withheld of dollar_figure 5mr glenn transferred dollar_figure from the joint checking account into a joint savings account which was also held with harris trust savings bank mr glenn transferred money from the savings account to the checking account as needed to cover checks written on and withdrawals from the checking account mr glenn used the savings account to earn interest while the large sum of money was not being used date check no description amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure payable to discover payable to citibank payable to first usa payable to citibank payable to union federal payable to first usa payable to first usa both petitioner’s and mr glenn’s names were on their credit cards financed through discover citibank and first usa and both of their names were on the home mortgage note they received from union federal therefore petitioner and mr glenn were jointly liable for the credit card debts and home mortgage which were paid_by the above checks from the record the remaining dollar_figure which was deposited into the joint savings and checking accounts was not readily traceable however on date the balance in the joint savings account was dollar_figure as stated previously petitioner and mr glenn reported pension and annuity income of dollar_figure on their joint federal_income_tax return for taxable_year however they did not report on their joint federal_income_tax return the percent additional tax imposed by sec_72 on early_withdrawals from qualified_retirement_plans accordingly on date respondent issued petitioner and mr glenn a notice_of_deficiency for taxable_year in the notice_of_deficiency as previously stated respondent determined that petitioner and mr glenn were liable for a tax_deficiency of dollar_figure because of their failure to report and pay the 10-percent additional tax imposed by sec_72 and that they were liable for an accuracy related penalty pursuant to sec_6662 of dollar_figure petitioner concedes that the total amount of dollar_figure of pension and annuity income reported on the return is subject_to the 10-percent additional tax under sec_72 on early_withdrawals after the date of the notice_of_deficiency mr glenn tendered to respondent payment of dollar_figure approximately one-half of the amount of the 10-percent additional tax on date petitioner filed a form_8857 request for innocent spouse relief with respondent requesting innocent spouse relief with respect to the tax_liability incurred as a result of the 10-percent additional tax under sec_72 on date respondent made a preliminary determination that petitioner did not qualify for innocent spouse relief under sec_6015 on date petitioner filed with the court a petition for determination of relief from joint_and_several_liability on a joint_return with regard to her tax_liability incurred as a result of the 10-percent additional tax for the taxable_year petitioner contends that she is not liable for the unpaid additional tax_liability remaining from the early withdrawal and the accuracy-related_penalty according to petitioner it was mr glenn’s sole responsibility to maintain their household finances she had no knowledge or control of their household finances during tax_year or prior years she had no knowledge of the existence of mr glenn’s sec_401 plan maintained by his employer kronos inc through t rowe price she did not know that the proceeds were withdrawn by mr glenn during tax_year and placed into their joint accounts with harris trust savings bank and she had no control of the proceeds which were placed in the joint accounts with harris trust savings bank on these grounds petitioner contends that pursuant to sec_6015 she is eligible for relief from joint liability on the unpaid additional tax_liability remaining from the early withdrawal discussion except as otherwise provided in sec_6015 petitioner bears the burden_of_proof see rule a alt v commissioner 6in glenn v commissioner at docket no 7249-04s we found that mr glenn acted with reasonable_cause and good_faith as to the underpayment attributable to the unreported 10-percent additional tax under sec_72 accordingly we held that mr glenn is not liable for the accuracy-related_penalty pursuant to sec_6662 because we held that mr glenn was not liable for the accuracy-related_penalty we would assume that respondent would not collect the accuracy-related_penalty from petitioner even though she is unable in the present proceeding to challenge the underlying liability of her and mr glenn’s tax_deficiency for taxable_year 119_tc_306 affd 101_fedappx_34 6th cir as a general_rule married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 sec_6015 provides three avenues for obtaining relief to a taxpayer who has filed a joint_return sec_6015 provides full or apportioned relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 potentially the broadest of the three avenues confers upon the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c petitioner requested relief pursuant to sec_6015 from liability for the unpaid amount of additional tax_liability sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 before the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 remaining from the 10-percent additional tax imposed by sec_72 and the accuracy-related_penalty imposed under sec_6662 respondent determined that petitioner was not entitled to the requested relief if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court pursuant to sec_6015 for a review of the determination sec_6015 a provides that a taxpayer against whom a deficiency has been determined and who elects to have sec_6015 or c apply may petition this court to determine the appropriate relief available to the individual under sec_6015 including relief under sec_6015 114_tc_324 in the present case petitioner does not seek relief under sec_6015 or c petitioner has conceded that she is not eligible for relief under these subsections therefore the only opportunity for relief available to petitioner is sec_6015 sec_6015 provides as follows sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 to be considered in determining whether an individual qualifies for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists seven conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite lists nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid income_tax_liability 9this revenue_procedure superseded revproc_2000_15 2000_1_cb_447 and is effective either for requests for relief filed on or after date or for requests for which no preliminary determination_letter was issued as of date in the present case the request for relief was still pending as of date and the preliminary determination_letter was issued on date therefore revproc_2003_61 2003_2_cb_296 is applicable in the present situation or deficiency and full or partial equitable relief under sec_6015 should be granted revproc_2003_61 sec_4 c b pincite provides that the following factors are relevant to whether the commissioner will grant equitable relief marital status economic hardship knowledge or reason to know the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health further revproc_2003_61 supra provides that no single factor will be determinative but that all relevant factors regardless of whether the factor is listed in revproc_2003_61 sec_4 will be considered and weighed to prevail under sec_6015 petitioner must show that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion see 120_tc_137 118_tc_106 citing 114_tc_276 affd 353_f3d_1181 10th cir action constitutes an abuse_of_discretion under this standard where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the question of whether respondent’s determination was arbitrary capricious or without sound basis in fact is a question of fact 115_tc_183 affd 282_f3d_326 5th cir in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances respondent contends petitioner voluntarily signed the joint federal_income_tax return which reported the sec_401 distribution of dollar_figure the proceeds of the sec_401 plan were put into joint savings and checking accounts to which petitioner had access petitioner obtained benefits from the sec_401 distribution proceeds through the use of those proceeds to pay off petitioner’s and mr glenn’s joint liabilities petitioner would not suffer economic hardship if the service did not grant relief from the income_tax_liability and petitioner has not demonstrated that she made a good_faith effort to comply with federal_income_tax laws respondent asserts that these factors weigh against granting relief to petitioner we now address each of the factors of revproc_2003_61 sec_403 separately marital status during petitioner and mr glenn were married and resided in the same household however they occupied separate rooms in the household and considered themselves separated petitioner filed for divorce in october of petitioner and mr glenn were divorced on date this factor weighs in favor of granting relief to petitioner economic hardship respondent contends that petitioner offered no evidence that she would suffer economic hardship if relief were denied pursuant to sec_301_6343-1 proced admin regs economic hardship exists if a levy will cause a taxpayer to be unable to pay his her reasonable basic living_expenses respondent maintains that respondent’s collection activity would not leave petitioner unable to pay her basic living expensesdollar_figure sec_301_6343-1 proced admin regs provides ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses continued in addition respondent asserts that petitioner provided no documentation to contradict these contentions or to demonstrate an economic hardship on form questionnaire for requesting spouse petitioner stated her necessary monthly living_expenses as approximately dollar_figure per month also on form petitioner stated her total monthly income as approximately dollar_figure consisting of her earned wages of dollar_figure per month and child_support of dollar_figure received per month on the basis of these facts respondent determined that petitioner would not suffer economic hardship if relief was not granted petitioner did not supply any evidence at trial to contradict the above facts or the determination of respondent therefore we find that petitioner will not suffer economic hardship if relief is not granted this factor favors denying relief knowledge or reason to know in the case of an income_tax_liability that arose from a deficiency the fact that the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency continued e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director is a factor in favor of granting relief revproc_2003_61 sec_4 a iii b by contrast the fact that the requesting spouse knew or had reason to know of the item giving rise to the deficiency is a factor weighing against relief id petitioner contends that she did not know and had no reason to know of the distribution from mr glenn’s sec_401 plan which gave rise to the deficiency resulting from the percent early withdrawal additional tax and the accuracy- related penalty imposed under sec_6662 petitioner testified it was mr glenn’s sole responsibility to maintain their household finances she had no knowledge or control of their household finances during tax_year or prior years she had no knowledge of the existence of mr glenn’s sec_401 plan maintained by his employer kronos inc through t rowe price nor did she know that the proceeds were withdrawn by mr glenn during tax_year and placed into their joint accounts with harris trust savings bank and she had no control of the proceeds which were placed into the joint accounts with harris trust savings bank however petitioner voluntarily signed the joint_return and admitted that she did not review the joint_return before filing the distribution from mr glenn’s sec_401 plan maintained by his employer kronos inc through t rowe price was reported on petitioner and mr glenn’ sec_2001 joint_return also petitioner had access to the joint accounts where the proceeds of the distribution were deposited thus petitioner knew or had reason to know of the item which gave rise to the taxable_year deficiency and the accuracy-related_penalty this factor favors denying relief to petitioner nonrequesting spouse’s legal_obligation as previously noted petitioner and mr glenn’s judgment for dissolution of marriage provided that each party shall be responsible for the payment of all credit card bills and all other debts in his or her name alone each shall hold the other harmless and indemnify the other from the respective indebtedness however the judgment for dissolution of marriage did not address payment of joint liabilities revproc_2003_61 sec_4 a iv indicates that if mr glenn had a legal_obligation under the judgment for dissolution of marriage to pay the tax_liabilities then that fact would weigh in favor of granting relief to petitioner likewise if the judgment for dissolution of marriage had placed the obligation to pay the taxes on petitioner then that fact would weigh against granting relief to her as indicated in revproc_2003_61 sec_4 a iv in the present case the judgment for dissolution of marriage is silent as to each party’s obligation to pay taxes therefore we will assume each party is liable for percent of the liabilities thus this is a neutral factor significant benefit respondent contends that petitioner received benefits from the proceeds of the sec_401 distribution in the form of payment of joint credit card liabilities payment of the second mortgage held by union federal payment of petitioner and mr glenn’ sec_2001 joint tax_liability and payment of attorney’s fees relating to petitioner and mr glenn’s divorce however petitioner contends that she did not accumulate the credit card debts therefore the payment of those liabilities should not be considered a benefit to her petitioner further contends that the other referenced payment benefits to her were paid_by mr glenn’s salary and not the proceeds from the sec_401 distribution petitioner admitted at trial that her name was on the credit card accounts and that she used one of the credit cards to make purchases petitioner also admitted at trial that her name was on the mortgage note while it is not totally clear from the record where all of the proceeds from the sec_401 plan can be traced it seems logical to the court that the large amounts of the credit card liabilities the second mortgage and the joint tax_liability were satisfied because of the distribution from mr glenn’s sec_401 plan therefore we find that petitioner did benefit from the proceeds of the sec_401 distribution compliance with income_tax laws in his pretrial memorandum respondent contends that petitioner has not demonstrated that she made a good_faith effort to comply with federal_income_tax laws to the contrary in her pretrial memorandum petitioner contends that she has complied with the income_tax laws respondent did not produce any evidence that supported his contention therefore we consider this factor neutral abuse petitioner conceded that she was not abused by mr glenn and that she was not coerced into executing the joint federal_income_tax return lack of spousal abuse is a factor listed in revproc_2003_61 sec_4 b i that will weigh in favor of equitable relief if found but will not weigh against equitable relief if not present in a case therefore this factor is neutral conclusion the factors that weigh against granting relief to petitioner outweigh those factors favoring relief therefore under these facts and circumstances we hold that respondent did not abuse his discretion in denying equitable relief to petitioner under sec_6015 reviewed and adopted as the report of the small_tax_case division an appropriate decision will be entered for respondent
